67 F.3d 304
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Anthony W. STACY, Appellant.
No. 95-1781
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 12, 1995Filed:  Sept. 20, 1995

Before FAGG, Circuit Judge, FLOYD R. GIBSON and HENLEY, Senior Circuit Judges.
PER CURIAM.


1
Anthony W. Stacy appeals the district court's denial of Stacy's motion to suppress his incriminating statements about ownership of a machine gun found in the trunk of Stacy's car.  Stacy contends his statements were inadmissible because he had not been given Miranda warnings before he was interrogated.  Discussion of Stacy's fact-specific argument would serve no useful purpose because the controlling law is clear.  Having carefully reviewed the record, we conclude the district court's finding that Stacy was not in custody at the time he made the statements is not clearly erroneous.  We thus affirm the district court.  See 8th Cir.  R. 47B.